Opinion issued August 20, 2019




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                           NO. 01-18-00846-CV
                         ———————————
  DAVID GORDON SCHMIDT D/B/A ABC BONDING COMPANY AND
           GREENBRIER EQUITIES, LLC, Appellants
                                   V.
   BRENDA CRAWFORD, CARLOS PEREZ, ANTHONY WILLIAMS,
   ANNIE J. BUTLER, ANTHONY FRANCO, AMBRIA FIKE, DEBRA
     JOHNSON, VICTORIA WELLS, MILDRED ENGLISH, OTTIS
WILLIAMS, RANDY L. LASTER, PABLE MURILLO, EMMA MURILLO,
 CRAIG COOPER, NELSON MARTIN ARMSTRONG, MAZEN BREIR,
    BENITO MARTINEZ, TANYA PEDROZA, SERGIO PEDROZA,
  CAROLYN ETHERIDGE, LOUISE SEALS, TERRY MOORE, MARIA
     RAMIREZ, PETE GARCIA, DENISE BALDWIN, WILLIAM T.
     ETHERTON, PATRICIA ETHERTON, SHARON WILLIAMS,
  HELEODORA CRUZ, HATTIE HEMPHILL, AGUSTINA ROBERTS,
LOUIS ROBERTS, EMILY JOHNSON, IRIS EDITH SEGUNDO, JOANNA
     LOAEZA, KEVIN WILLIAMS, RITA WILLIAMS, YOLANDA
CARRIERE, ANTHONY CITTI, JUAN CISNEROS, BRANDY JOHNSON,
   JOHN GHOLSTON, ANSON FURMAN, IVIE BELL, LAURA DIAZ,
DARLENE ALEJANDRO, JESSE DELEON, CYNTHIA DELEON, JESUS
   VEGA, BEVERLY VEGA, RAY PERFECTO, BRIDGET NWOKO,
 NEMIAH CLARK, EARLEAN WILLIAMS, LAKESHEA CLARK, PETE
   GONZALES, PAT LEE, MARY VICTORIAN, TIFFANY JOHNSON,
  ELIAS GAMINO, TIFFANY CHENIER, MURALINE PETER, VICTOR
  REYES, VERONICA SMITH, JIMMIE ENGLETT, VELVET HILTON,
    STEPHEN LACY, LEROY VANTERPOOL, PATRICIA WESLEY,
   SAMMIE L. ABRAHAM, EDITH M. ABRAHAM, BRENDA BROWN,
    JESUS SILVESTRE, FELICITA AGUILAR, GABINO SALAZAR,
   JOSEFINA M. NOWLIN, SANDRA DORRON, JESUS VELAZQUEZ,
  BONNIE CEPHUS, JOSEPHINE ROCHA, LEON JACOBSON, LINDA
  JACOBSON, OLIVIA SIMS, CONSTANCE GAY, ENSLEY CLINTON,
    LLEWEL WALTERS, MAURO REYNERIO FERNANDEZ CRUZ,
 ANTHONY THOMPSON, JUAN CARLOS RIOS RAMIREZ, PHILLIP C.
    CLARK, BEATRICE PENA, CAROL ASKEW, BRIAN CORMIER,
  STEVEN CRUZ, LEROY WELLS, HAROLD KINNARD, PLUSHATTE
  DAVIS, DEIDRE DOBBINS, DAVID SPAULDING, MICHAEL KOSSA,
 DIANA KOSAS, SERAFIN LUNA, DEBORAH BERRYHILL, O’KEEFE
ALLEN, CHRISTOPHER P. VANA, SR., GRACE HAMILTON, BELINDA
SPENCER, RENORA RIGGINS, IVONNE JACKSON, EDITH ORDONEZ,
    WILBER ORDONEZ, TESSIE LYNCH, KATHERINE SANDERS,
     CHARLES MOURNING, ILIANA PEREZ, TIBURCIA ZAYALA,
  CHRISTOPHER GREEN, DONALD SHELTON, DONALD CREDEUR,
   AVIS BATTLE, GRACE PHILLIPS, DAROLYN LEWIS, RAYMOND
LEWIS, JR., MICHAEL MILLER, ESTHER DOUBLIN, MARCOS ORTIZ,
  ROBERT SANCHEZ, ROSALINDA SANCHEZ, TIFFANY SHANNON,
    ALTHA DAVIS, HERMAN DAVIS, NELSON HEBERT, MELVIN
       HERRERA, JUANITA CANO, PATRICE BOYCE, EDSON
DRONBERGER, CHARLOTTE WYNN, JACQUELINE HILL, ATANACIO
    RUIZ, ELOISA RUIZ, ROBERTO HERNANDEZ, CLEMENTINA
     HERNANDEZ, JIM SILVA, LUZ BATALLA, ISMAEL MEDINA,
 HORTENCIA RODRIGUEZ, ALFRED WATSON, JERRY ESCALANTE,
 LLOYD CASTILOW, LUIS PENA, CAREY MURRAY, LUZ WILDMAN,
CARL EARL, ISMAEL AVELLANEDA, KENDALIA DAVIS, GAIL FRITZ,
    LEE CARTWRIGHT, ORFILIA MIRANDA, JAINELL LETRYCE
 VELAZQUEZ BUTLER, COURTNEY MITCHELL, TRAVIS WATERS,
     DEBBIE WATERS, ANTHONY NORRIS, SHARON A. NORRIS,
   ADELMIRA SALINAS, SARAH LANDRY, GLORIA GARCIA, JOEL
 ZAMARRIPA, GERARDO ROMO, PHILLIP ROSS, LAKEISHA ROSS,
    EARLINE DURANT WATKINS, GERARDO MARQUEZ, NILZA
RODRIGUEZ, JANNETTE BROWN, VICTOR H. ESTRADA, BLANCA A.
  ESTRADA, ANNE CLARE, JAMES CLARE, CHARLENE TALBOTT,
     MARIA VELEZ, GREG HILLIGIEST, RANDY WILSON, SAUL
                            2
  AGUILERA, HARLENE BRADY, MARY FLOWERS, JIMMIE SMITH,
     BETTY R. SMITH, CYNTHIA JENKINS, CLARENCE MCDADE,
  CHARLES O. MCDONALD, LARS WESTERBERG, ETHEL O’QUINN,
 JEFFREY GLOVER, KATRINA GLOVER, LAURA LIGGETT, BRENDA
  TRUSSEL, DALE TRUSSELL, CECELIA ROSE, VANESSA BOURDA,
    FRANCISCO CAMPOS, CONNIE CAMPOS, SAMMY J. COLLINS,
    FELICIA BOWMAN, KENDALL WILKINS, TYRONSA WILKINS,
    ANDREW TAYLOR, MARQUE JOHNSON, BEVERLY HENSLEY,
  YVONNEYA BROWN, COURTNEY HERNANDEZ, ALBERT ROWAN,
 TONI OWENS, JIMMY KIRKENDOLL, JOAN L. KIRKENDOLL, MARY
  ANN EDJEREN, THELMA HOUSLEY, KENNETH JOHNSON, JUDITH
     ANN WALKER, LESLIE BROWN, DEBORAH EATON, STUART
 WILLETT, JOSE TORRES, DIANA SALINAS, ERSKINE VANDERBILT,
     CAROLINE TUNSEL, CATHY JONES, GAIL UDOSEN, REGINA
  FULTON, HECTOR REYES, LUCIO TORRES, JR., ERNESTO LARA,
JACKIE THORNTON, ALFREDO DIMAS, NANCY TAYLOR, REGINALD
    COLE, CATHLYN COLE, GERALD SMITH FOR THE ESTATE OF
   EARNEST D. SMITH, FAUCINDA VENCES, THUYVI VINH, MAIDA
KHATCHIKIAN, CARL EARL, TROY KING, DIANA ROMERO, SANDRA
  PYLE, GARY DIAL, MARIA MENDEZ, ANTHONY HARRIS, KEENA
     HARRIS, KATHERINE STEWART, MARY CURRIE, SIVERAND
  STERLING, JR., LARRY TANKERSLEY, LESLIE JONES, GONZALO
PENA, JOHN LONG, BEVERLY LONG, TERRY RANDLE, AND FELICIA
                       FRANK, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-31381


                                O P I N I O N

      Hundreds of plaintiffs sued David Gordon Schmidt, doing business as ABC

Bonding Company, and Greenbrier Equities, LLC, contending that Schmidt and

Greenbrier filed illegal liens on the plaintiffs’ homesteads. Schmidt and Greenbrier


                                         3
moved to dismiss the plaintiffs’ claims under the Citizens Participation Act. The trial

court denied the motion on the ground that the Act did not apply to the plaintiffs’

claims. We affirm in part, reverse in part, and remand for further proceedings.

                                 BACKGROUND

      The plaintiffs allege multiple causes of action. The gravamen of their claims

is that Schmidt and Greenbrier had the plaintiffs sign deeds of trust as to their homes

as security for bail bond loans, fraudulently altered these deeds to inflate the amount

of indebtedness, and later filed the deeds in Harris County’s real property records,

thereby creating illegal liens on the plaintiffs’ homesteads. Among other relief, the

plaintiffs sought statutory damages of at least $10,000 per illegal lien. See TEX. CIV.

PRAC. & REM. CODE §§ 12.001–.007. They also sought to quiet title and a declaration

that the liens are invalid because they violate various provisions of article XVI,

section 50 of the Texas Constitution.

      Schmidt and Greenbrier filed general denials. They also moved to dismiss the

suit under the Citizens Participation Act. See TEX. CIV. PRAC. & REM. CODE

§§ 27.001–.011. In their motion, Schmidt and Greenbrier stated that the plaintiffs

represented in the deeds of trust they signed that the homes they pledged as security

were not homesteads. Schmidt and Greenbrier contended that the plaintiffs’ claims

should be dismissed under the Act because the claims were based on, related to, or

were made in response to Schmidt and Greenbrier’s exercise of their right to free


                                          4
speech or right to petition—specifically, the filing of the deeds of trust in Harris

County’s real property records.

      The trial court denied the motion to dismiss. The court reasoned:

             The Plaintiffs’ claims do not impact a matter of public concern
      as defined in CPRC 27.001(7) simply because they relate to public
      filings, or because those filings may be “false.” Imagine the havoc if
      every routine public filing was “a matter of public concern” simply
      because it was a public filing. Further, if filing suit under Chapter 12 of
      the CPRC implicates the anti-SLAPP statute, then Chapter 12 is
      essentially abrogated.

                                   DISCUSSION

      Schmidt and Greenbrier contend that the trial court erred in denying their

motion to dismiss under the Act. The plaintiffs respond with three counterarguments.

First, they argue that their claims fall outside the scope of the Act because their

claims are not based on, related to, or made in response to Schmidt and Greenbrier’s

exercise of their right to free speech or right to petition. Second, they contend that

even if their claims did come within the scope of the Act, their claims come within

a statutory exemption for commercial speech. Third, the plaintiffs contend that

application of the Act to their claims abrogates their rights under article XVI, section

50 of the Texas Constitution, which governs homestead liens.

                      Standard of Review and Applicable Law

      We review de novo a trial court’s denial of a motion to dismiss under the

Citizens Participation Act. Holcomb v. Waller Cty., 546 S.W.3d 833, 839 (Tex.


                                           5
App.—Houston [1st Dist.] 2018, pet. denied). We likewise interpret the Act and

decide whether it applies to a suit de novo. See Youngkin v. Hines, 546 S.W.3d 675,

680 (Tex. 2018); Better Bus. Bureau of Metro. Houston v. John Moore Servs., 500
S.W.3d 26, 39 (Tex. App.—Houston [1st Dist.] 2016, pet. denied).

      In assessing whether a suit or challenged claim comes within the Act’s scope,

we rely on the Act’s language, interpreting it as a whole rather than reading its

individual provisions in isolation from one another. Youngkin, 546 S.W.3d at 680.

We interpret the Act according to the plain, common meaning of its words, unless a

contrary purpose is evident from the context or a plain reading of its text leads to

absurd results. Id. We cannot judicially amend the Act by imposing requirements

that the Act does not or by narrowing its scope contrary to its terms. Cadena

Comercial USA Corp. v. Tex. Alcoholic Beverage Comm’n, 518 S.W.3d 318, 337

(Tex. 2017); see ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 899 (Tex.

2017) (per curiam) (court presumes that Legislature purposely omitted words that

are not included in Act). Nor can we substitute the words of the Act to give effect to

what we think the Act should say. ExxonMobil, 512 S.W.3d at 901.

      The Act directs us to liberally interpret its provisions to fully effectuate its

purpose, which “is to encourage and safeguard the constitutional rights of persons

to petition, speak freely, associate freely, and otherwise participate in government to

the maximum extent permitted by law and, at the same time, protect the rights of a


                                          6
person to file meritorious lawsuits for demonstrable injury.” TEX. CIV. PRAC. & REM.

CODE §§ 27.002, 27.011(b). To accomplish this purpose, the Act provides a

summary procedure in which a party may move for dismissal on the basis that the

claims made against it are based on, relate to, or are in response to the party’s

exercise of the right of free speech, right to petition, or right of association. TEX.

CIV. PRAC. & REM. CODE § 27.003(a); see In re Lipsky, 460 S.W.3d 579, 589–90

(Tex. 2015). This summary procedure requires a trial court to dismiss a suit, or

particular claims within a suit, that demonstrably implicate these rights, unless the

non-moving party can at the threshold make a prima facie showing that its claims

have merit. Sullivan v. Abraham, 488 S.W.3d 294, 295 (Tex. 2016).

       A motion to dismiss made under the Act generally entails a three-step

analysis. Youngkin, 546 S.W.3d at 679. The movant first must prove by a

preponderance of the evidence that the challenged claims are based on, relate to, or

are in response to its exercise of the right of free speech, right to petition, or right of

association. TEX. CIV. PRAC. & REM. CODE § 27.005(b). The non-movant’s pleading

is the best evidence of the nature of its claims. Hersh v. Tatum, 526 S.W.3d 462, 467

(Tex. 2017). When it is clear from the non-movant’s pleadings that the claims are

covered by the Act, the movant need not show more. Adams v. Starside Custom

Bldrs., 547 S.W.3d 890, 897 (Tex. 2018).




                                            7
      The Act defines the rights of free speech, petition, and free association. TEX.

CIV. PRAC. & REM. CODE § 27.001(2)–(4). We are bound by these statutory

definitions. Youngkin, 546 S.W.3d at 680. Relevant to this appeal, the exercise of

free-speech rights is defined as “a communication made in connection with a matter

of public concern.” TEX. CIV. PRAC. & REM. CODE § 27.001(3). Communications

include statements or documents made or submitted in any form or medium. Id.

§ 27.001(1). Matters of public concern include issues relating to health or safety;

environmental, economic, or community well-being; the government, a public

official or figure; or a good, product, or service in the marketplace. Id. § 27.001(7).

Taken together, these statutory definitions safeguard an expansive right to free

speech. See Lippincott v. Whisenhunt, 462 S.W.3d 507, 509 (Tex. 2015) (per curiam)

(Act “broadly defines” free speech); see also Adams, 547 S.W.3d at 896 (Act’s list

of matters of public concern is non-exclusive).

      If the movant carries its burden by showing that the challenged claims are

based on, relate to, or are in response to the exercise of its rights to speak, petition,

or associate, the trial court must dismiss the claims unless the non-movant makes by

clear and specific evidence a prima facie case for each element of the challenged

claims. TEX. CIV. PRAC. & REM. CODE § 27.005(c); Youngkin, 546 S.W.3d at 679. A

prima facie case is the minimum evidence necessary to support a rational inference

that a factual allegation is true; in other words, a prima facie case requires the non-


                                           8
movant to come forward with evidence that, if uncontradicted, is legally sufficient

to establish that a claim is true. S & S Emergency Training Sols. v. Elliott, 564
S.W.3d 843, 847 (Tex. 2018). Mere notice pleading is not sufficient to satisfy the

prima facie standard. Bedford v. Spassoff, 520 S.W.3d 901, 904 (Tex. 2017) (per

curiam).

      If the non-movant makes a prima facie case in support of the challenged

claims, the burden then shifts back to the movant to prove by a preponderance of the

evidence each element of a valid defense to these claims. TEX. CIV. PRAC. & REM.

CODE § 27.005(d); Youngkin, 546 S.W.3d at 679–80. If the movant carries this

burden, the trial court must dismiss the claims. Youngkin, 546 S.W.3d at 681.

                                      Analysis

A.    Schmidt and Greenbrier did not waive their arguments under the
      Citizens Participation Act as to any of the plaintiffs’ claims.

      The plaintiffs initially contend that Schmidt and Greenbrier waived the right

to seek dismissal of the plaintiffs’ claims to quiet title and for declaratory judgment

by not separately addressing these claims in their appellate brief. We disagree.

       In the trial court, Schmidt and Greenbrier moved to dismiss the entire suit,

and they appeal from the trial court’s denial of their motion. The same allegations

underlie all of the plaintiffs’ claims. Assuming that the Citizens Participation Act

applies, the plaintiffs have not explained how the Act could apply to some of their

claims but not others.
                                          9
      Thus, we reject the plaintiffs’ waiver argument. See TEX. R. APP. P. 38.1(f)

(statement of issue or point in brief covers every subsidiary question fairly included);

see also Adams, 547 S.W.3d at 896–97 (defendant who contended in trial court that

it was entitled to dismissal under Act because its speech was on a matter of public

concern preserved subsidiary issues for appeal).

B.    The plaintiffs’ claims were made in response to Schmidt and
      Greenbrier’s exercise of their right to free speech, and the plaintiffs have
      not made a prima facie case in support of their claims.

      1.     Schmidt and Greenbrier’s exercise of the right to free speech

      Schmidt and Greenbrier’s filing of the deeds of trust and the resulting liens

form the underlying factual basis for all of the plaintiffs’ claims. The relief the

plaintiffs seek similarly concerns the liens; they seek removal of the liens, recovery

of lien payments, and $10,000 in statutory damages per lien. The claims made

against Schmidt and Greenbrier therefore are based on, relate to, or are in response

to their filing of the deeds of trust and resulting liens. The dispositive question as to

whether the plaintiffs’ claims come within the Act’s scope therefore is whether these

filings constitute the exercise of free speech under the Act.

      Schmidt and Greenbrier contend that instruments filed in a county’s real

property records constitute the exercise of free speech because they are “a

communication made in connection with a matter of public concern.” TEX. CIV.

PRAC. & REM. CODE § 27.001(3). These filings are “communications,” as that term


                                           10
“includes the making or submitting of a statement or document in any form or

medium, including oral, visual, written, audiovisual, or electronic.” Id. § 27.001(1).

Schmidt and Greenbrier contend that these communications are made in connection

with a matter of public concern because they are intended to inform the public of

encumbrances affecting the transferability of real property and thus concern goods

and services in the marketplace as well as economic or community well-being. See

id. § 27.001(7)(B), (E) (“matter of public concern” includes issues related to

“environmental, economic, or community well-being” or “a good, product, or

service in the marketplace”); TEX. PROP. CODE § 13.002(1) (properly recorded

instruments provide “notice to all persons of the existence of the instrument”).

      Schmidt and Greenbrier rely in part on the Fourth Court’s application of the

Citizens Participation Act to financing statements in Quintanilla v. West, 534
S.W.3d 34 (Tex. App.—San Antonio 2017), rev’d on other grounds, 573 S.W.3d
237 (Tex. 2019). In that case, the court of appeals held that a defendant’s filing of

financing statements in the real property records to perfect a security interest fell

within the scope of the Act’s definition of the exercise of free speech. Id. at 37–38.

The court thus held that the plaintiff’s claims for slander of title and fraudulent liens

were subject to dismissal. See id. The court reasoned that the financing statements

related to real property sellable in the marketplace and therefore qualified as a matter




                                           11
of public concern under subsection (7)(E)’s provision for issues relating to goods in

the marketplace. See id. at 43–46.

      We disagree that the plain, common meaning of “good” is broad enough to

embrace real property. “Goods” ordinarily refer to tangible or moveable personal

property, as opposed to realty. See Goods, NEW OXFORD AMERICAN DICTIONARY (3d

ed. 2010) (defining term as “merchandise or possessions”); Goods, BLACK’S LAW

DICTIONARY (11th ed. 2019) (defining term to include tangible or moveable personal

property other than money, particularly merchandise, and referring to “goods and

services” as an illustration of the term’s ordinary usage); see also Realty, BLACK’S

LAW DICTIONARY (11th ed. 2019) (defining “realty” or “real property” as “land and

anything growing on, attached to, or erected on it”). The Legislature has included

real property within the definition of “goods” in at least one other context; under the

Deceptive Trade Practices Act, both tangible chattels and real property are “goods.”

See TEX. BUS. & COM. CODE § 17.45(1). But the Deceptive Trade Practices Act is an

instance in which the Legislature intentionally and explicitly defined “goods”

beyond its ordinary usage. See Aetna Cas. & Sur. Co. v. Martin Surgical Supply Co.,

689 S.W.2d 263, 268 (Tex. App.—Houston [1st Dist.] 1985, writ ref’d n.r.e.) (noting

that DTPA initially defined “goods” as “tangible chattels” but was later amended to

include real property). The Citizens Participation Act, in contrast, does not expand

the definition of “good” beyond its ordinary usage, and we cannot judicially amend


                                          12
its language to give the term a more expansive meaning than it ordinarily bears. See

ExxonMobil, 512 S.W.3d at 901. Thus, we reject Quintanilla’s holding that real-

property filings relate to goods in the marketplace.

      This court has held on different facts that communications affecting the sale

or transferability of real property were on a matter of public concern, as they came

within subsection (7)(B)’s issues relating to economic or community well-being. See

Schimmel v. McGregor, 438 S.W.3d 847, 859 (Tex. App.—Houston [1st Dist.] 2014,

pet. denied). In Schimmel, the plaintiffs, who were trying to sell their hurricane-

damaged homes to the city, sued an attorney who represented their homeowners

association, alleging that he tortiously interfered with their prospective business

relations with the city by making misrepresentations about the proposed sale. See id.

at 849–50. The attorney filed a motion to dismiss under the Act, which the trial court

denied. Id. at 851, 854. We reversed the trial court, holding that the attorney’s

statements related to economic or community well-being and thus were an exercise

of free speech covered by the Act. Id. at 859. We held that the attorney’s statements

qualified as speech relating to economic and community well-being because his

statements concerned the city’s possible purchase of homes within a small

subdivision, which allegedly would have lowered the value of neighboring

properties and impaired the revenue of the homeowners association. Id.




                                         13
      In contrast, the deeds of trust filed by Schmidt and Greenbrier do not have any

apparent bearing on economic well-being. The plaintiffs allege that Schmidt and

Greenbrier’s fraudulent communications—filings in the real property records—

affected their own financial well-being—specifically, by subjecting them to double

the amount of indebtedness ostensibly owed on the bail bond loans and the

corresponding possibility of foreclosure and wrongful eviction for non-payment. But

that is not enough to bring Schmidt and Greenbrier’s filings in the real property

records within subsection (7)(B)’s provision for economic well-being. If it were,

then any plaintiff who alleged damages based on another’s communications would

find their claims swept up by the Act. The common meanings of “economic” are not

so all-encompassing as that. See Economic, NEW OXFORD AMERICAN DICTIONARY

(3d ed. 2010) (defining term as “of or relating to economics or the economy”);

Economics, NEW OXFORD AMERICAN DICTIONARY (3d ed. 2010) (defining term as

“the condition of a region or group as regards material prosperity”); Economy, NEW

OXFORD AMERICAN DICTIONARY (3d ed. 2010) (defining term as “the wealth and

resources of a country or region,” especially “in terms of the production and

consumption of goods and services”); see also Economics, BLACK’S LAW

DICTIONARY (11th ed. 2019) (“The social science dealing with the production,

distribution, and consumption of goods and services.”); Economy, BLACK’S LAW

DICTIONARY (11th ed. 2019) (“management or administration of the wealth and


                                         14
resources of a community (such as a city, state, or country)” or “sociopolitical

organization of a community’s wealth and resources”).

      The plaintiffs, however, do allege that Schmidt and Greenbrier’s conduct

adversely impacts many people other than themselves. They allege that Schmidt and

Greenbrier have engaged in an ongoing scheme to defraud their customers for

decades. According to the plaintiffs, the Harris County property records reveal more

than 5,300 instances of this fraudulent scheme. They further allege that Schmidt and

Greenbrier have foreclosed on some illegal liens and wrongfully evicted some

homeowners, not necessarily all of whom are plaintiffs. In other words, the plaintiffs

themselves allege that Schmidt and Greenbrier’s filings have adversely affected the

well-being of Harris County at large or at least the subset of its residents who require

bail bond loans. Accordingly, we conclude that subsection (7)(B)’s provision for

statements relating to community well-being is satisfied. See Community, NEW

OXFORD AMERICAN DICTIONARY (3d ed. 2010) (“a group of people living in the

same place or having a particular characteristic in common” or “a particular area or

place considered together with its inhabitants”); Community, BLACK’S LAW

DICTIONARY (11th ed. 2019) (“neighborhood, vicinity, or locality” or “society or

group of people with similar rights or interests”); see also Cadena, 518 S.W.3d at

327 (“If an undefined word used in a statute has multiple and broad definitions, we




                                          15
presume—unless there is clear statutory language to the contrary—that the

Legislature intended it to have equally broad applicability.”).

      We thus hold that the trial court erred in ruling that the plaintiffs’ claims were

outside the scope of the Act. Because Schmidt and Greenbrier proved by a

preponderance of the evidence that their filings were communications made in

connection with a matter of public concern, the Act applies to the plaintiffs’ claims.

      The plaintiffs try to avoid this holding by arguing that the deeds of trust are

not communications made by Schmidt and Greenbrier even though they filed them.

The plaintiffs reason that because they filled out the deed forms, the deeds are

communications made by themselves, not Schmidt and Greenbrier. But the

definition of “communication” encompasses both “the making or submitting of”

documents. See TEX. CIV. PRAC. & REM. CODE § 27.001(1). Whoever made the

deeds, the plaintiffs agree that Schmidt and Greenbrier filed them in the county’s

real property records, which qualifies as submitting them. See File, NEW OXFORD

AMERICAN DICTIONARY (3d ed. 2010) (defining “file” to include submission of legal

documents); File, BLACK’S LAW DICTIONARY (11th ed. 2019) (term’s meanings

include “to deliver a legal document to the court clerk or record custodian for

placement into the official record” and “to record or deposit something in an

organized retention system or container for preservation and future reference”).

Moreover,    the   plaintiffs   complain    of   material    alterations—specifically,


                                           16
misrepresentations as to the loan amounts—that Schmidt and Greenbrier allegedly

made to the deeds of trust before filing them in the real property records. These

alleged alterations are Schmidt and Greenbrier’s speech, not the plaintiffs’ speech.

We therefore reject the plaintiffs’ argument that the communications at issue were

not made by the defendants.

      2.     Plaintiffs’ failure to make a prima facie case as to their claims

      Because the plaintiffs’ pleading shows that their claims are based on, related

to, or are in response to Schmidt and Greenbrier’s exercise of their right to free

speech, the burden shifted to the plaintiffs to make by clear and specific evidence a

prima facie case in support of each element of their claims. TEX. CIV. PRAC. & REM.

CODE § 27.005(c); Youngkin, 546 S.W.3d at 679. They did not do so.

      In their appellate brief, the plaintiffs implicitly concede that they did not make

a prima facie case. They argue that they “can show” and “will show” that their claims

have merit by making a prima facie showing. But they did not do so in the trial court.

The record is devoid of clear and specific evidence supporting each element of their

several claims, and the portion of their brief dedicated to the issue of prima facie

evidence contains a single record citation—to their petition. That is not enough, as

notice pleading does not make out a prima facie case. See Bedford, 520 S.W.3d at

904. Instead of citing clear and specific evidence supporting their claims in their




                                          17
appellate brief, the plaintiffs’ devote their argument about prima facie evidence to

the legal significance of the proof that they say they eventually will produce.

      The plaintiffs have included several documents as attachments to their

appellate brief: three bail bonds, respectively purchased by Brenda Crawford, Carlos

Perez, and Anthony Williams; three foreclosure notices, respectively sent to Randy

Laster, Pablo Murillo, and Altha Davis; and a foreclosure deed relating to a property

owned by Earnest Smith. These documents concerning disparate persons cannot be

cobbled together to support any one plaintiff’s claims; nor would a mere bail bond,

foreclosure notice, and foreclosure deed be prima facie evidence of any claim even

if these documents all related to the same person or property. Of the hundreds of

plaintiffs, not one has submitted an affidavit substantiating his or her claims.

      Moreover, Schmidt and Greenbrier have moved to strike the documents

attached to the plaintiffs’ appellate brief on the basis that they are not in the record.

The defendants are correct that submission of documents with an appellate brief does

not make them part of the record on appeal and that we cannot consider such

documents unless they also are in the record. TEX. R. APP. P. 34.1; Tex. Windstorm

Ins. Ass’n v. Jones, 512 S.W.3d 545, 552 (Tex. App.—Houston [1st Dist.] 2016, no

pet.). Accordingly, even if these documents sufficed to make a prima facie case as

to the plaintiffs’ claims, we could not credit them. Tex. Windstorm, 512 S.W.3d at




                                           18
552. We deny Schmidt and Greenbrier’s motion, however, because the documents

in question are not part of the appellate record and thus cannot be stricken from it.

      We hold that the plaintiffs have not made a prima facie case supporting each

element of their claims. Because Schmidt and Greenbrier have shown that their

speech is covered by the Act and the plaintiffs have not responded by making a prima

facie showing that their claims have merit, we do not need to consider whether

Schmidt and Greenbrier have proved any defenses to the plaintiffs’ claims.

C.    The plaintiffs’ claims do not fall within the Citizen Participation Act’s
      exemption for commercial speech, and their claims therefore remain
      subject to dismissal under the Act.

      The plaintiffs also argue that the Act’s exemption for commercial speech

applies to Schmidt and Greenbrier’s filings. We disagree that the exemption applies.

      The Citizens Participation Act does not apply to a suit against a defendant

who is “primarily engaged in the business of selling or leasing goods or services, if

the statement or conduct arises out of the sale or lease of goods, services, or an

insurance product, insurance services, or a commercial transaction in which the

intended audience is an actual or potential buyer or customer.” TEX. CIV. PRAC. &

REM. CODE § 27.010(b). This exemption applies if four elements are met:

      (1) the defendant was primarily engaged in the business of selling or leasing
          goods or services;
      (2) the defendant made the communication on which the claim is based in its
          capacity as a seller or lessor of those goods and services;


                                          19
      (3) the communication at issue arose out of a commercial transaction
          involving the kind of goods or services that the defendant provides; and
      (4) the intended audience of the communication was actual or potential
          customers of the defendant for the defendant’s kind of goods or services.

Castleman v. Internet Money Ltd., 546 S.W.3d 684, 688 (Tex. 2018) (per curiam).

The party asserting the commercial-speech exemption has the burden to prove that

the exemption applies to the communications at issue. Schimmel, 438 S.W.3d at 857.

      Schmidt and Greenbrier’s communications—filings made in Harris County’s

real property records—do not satisfy the fourth element. These filings were made to

put the general public on notice that certain properties were subject to liens. See TEX.

PROP. CODE § 13.002(1). As the plaintiffs acknowledge, “one effect of a lien filed in

the property records is to put the entire world on notice of the purported indebtedness

and to interfere with any real estate transaction until the lien is released.” Thus, the

intended audience of Schmidt and Greenbrier’s filings was the public at large or

potential buyers of the encumbered properties, not Schmidt and Greenbrier’s

potential or actual customers—persons who have obtained or need to obtain bail

bond loans, which makes the commercial-speech exemption inapplicable. See Better

Bus. Bureau of Metro. Houston v. John Moore Servs., 441 S.W.3d 345, 354 (Tex.

App.—Houston [1st Dist.] 2013, pet. denied) (commercial-speech exemption didn’t

apply, as intended audience was general public, not defendant’s potential




                                          20
customers); Better Bus. Bureau of Metro. Dallas v. BH DFW, Inc., 402 S.W.3d 299,

309 (Tex. App.—Dallas 2013, pet. denied) (same).

      The plaintiffs, who are the defendants’ actual customers, argue that they were

the intended audience of the communications. The plaintiffs reason that they were

the intended audience because the deeds of trust they signed were used as a means

to let them know that their debt was secured by their homestead.

      The execution of the deeds of trust, however, is not the gravamen of the

plaintiffs’ claims. Their claims hinge on Schmidt and Greenbrier’s alleged

fraudulent alteration of the deeds, the filing of the deeds in the county’s real property

records, and the resulting liens on the plaintiffs’ properties. Moreover, in their

petition, the plaintiffs disavow any notion that the defendants used the deeds of trust

to communicate with the plaintiffs. The plaintiffs allege that they only recently

learned that Schmidt and Greenbrier had filed the deeds. The plaintiffs also state in

their petition that they were unaware that they had pledged their homes as security,

alleging that they were neither “asked if they wished to use their home as collateral”

nor informed that the loan would cloud “the title of their homestead properties.”

According to the plaintiffs’ petition, Schmidt and Greenbrier intended that the

plaintiffs, who are “unsophisticated borrowers, simply sign” the deeds of trust based

on the defendants’ representations about the bail bond loans. Indeed, the plaintiffs




                                           21
allege that they were not even aware that they had signed deeds of trust as part of

the loan process.

      In conclusion, the allegations of the petition are inconsistent with the

plaintiffs’ position on appeal that they were the intended audience of Schmidt and

Greenbrier’s communications. The plaintiffs’ petition therefore negates the

applicability of commercial-speech exemption. See Hersh, 526 S.W.3d at 467–68

(Act’s applicability can be ascertained from petition).

      Justice Countiss would hold that the plaintiffs are part of the intended

audience of Schmidt and Greenbriar’s communications. In support, she relies on our

decision in North Cypress Medical Center Operating Co. v. Norvil, No. 01-18-

00582-CV, 2019 WL 2292630 (Tex. App.—Houston [1st Dist.] May 30, 2019, pet.

filed), in which we held that the plaintiff was a member of the intended audience of

a hospital lien filed against her under Chapter 55 of the Property Code. See id. at *4

(relying on ETX Successor Tyler v. Pridgeon, 570 S.W.3d 392, 398–99 (Tex. App.—

Tyler 2019, no pet.), and Berry v. ETX Successor Tyler, No. 12-18-00095-CV, 2019
WL 968528, at *3–4 (Tex. App.—Tyler Feb. 28, 2019, no pet.) (mem. op.)).

      North Cypress, however, is distinguishable. The result in that case turned on

the nature of statutory hospital liens. Chapter 55 creates a lien in favor of hospitals

who treat certain persons allegedly injured by the negligence of a third party. See

TEX. PROP. CODE §§ 55.001–.008. These liens attach to the injured person’s claim


                                          22
against the third party, any judgment arising out of a suit against the third party, or

a settlement with the third party. Id. §§ 55.002(a), 55.003(a). They do not attach to

any real property that the injured person owns. Id. §§ 55.002(a), 55.005(d)(2).

Chapter 55 expressly requires the hospital to give the injured person notice of the

lien shortly after it has been recorded. Id. § 55.005(a)(1), (d). The injured person’s

attorney is entitled to access to the hospital’s underlying medical records so that he

can evaluate the basis for the lien and its amount. See id. § 55.008(a); see also id.

§ 55.004 (specifying permissible charges for services subject to lien).

      Chapter 55 has several key features that show the injured person is a member

of the intended audience of any hospital lien—specifically, its provisions requiring

that she receive notice of the lien, allowing her attorney access to the underlying

medical records, and limiting the lien’s attachment to any claim made against the

third party who allegedly injured her as well as any corresponding judgment or

settlement. The statute necessarily makes the injured person a member of the

hospital lien’s intended audience in order to effectuate its purpose, which is to ensure

that the hospital gets paid from any funds that she may recover from the third party

who allegedly made her medical treatment necessary. See McAllen Hosps. v. State

Farm Cty. Mut. Ins. Co. of Tex., 433 S.W.3d 535, 537–38 (Tex. 2014).

      Consistent with Chapter 55, the facts in North Cypress reflect that the plaintiff

was a member of the hospital lien’s intended audience. That lawsuit arose out of


                                          23
unsuccessful negotiations between the plaintiff and the hospital as to the amount

needed to discharge the lien that ensued after the hospital notified her that the lien

had been filed. See 2019 WL 2292630, at *1–2. In contrast, the plaintiffs in this suit

disclaim notice, alleging that they did not know that the defendants had filed liens

and were shocked by the terms of the liens when they became aware of their

existence. The record also lacks any evidence of pre-suit negotiations or other

communications between the plaintiffs and the defendants akin to those in North

Cypress that would support a conclusion that the plaintiffs were the intended

audience. The plaintiffs allege that they were unaware that they had signed deeds of

trust when they sought bail bond loans and could not easily have discovered that

they had done so absent a search of the county’s property records.

      In sum, unlike North Cypress, this suit does not involve hospital liens or a

statutory framework comparable to Chapter 55 of the Property Code. Nor is the

present record comparable to the one in North Cypress. The plaintiffs in this suit

have pleaded themselves outside the scope of the commercial-speech exemption.

D.    Application of the Citizens Participation Act to fraudulent-lien claims
      does not abrogate Chapter 12 of the Civil Practice and Remedies Code
      but does contravene the Texas Constitution’s homestead lien provisions.

      In denying Schmidt and Greenbrier’s motion to dismiss, the trial court

reasoned that the Act could not apply to the plaintiffs’ claims without effectively

undoing the statutory scheme imposing civil liability for filing fraudulent liens. See


                                         24
TEX. CIV. PRAC. & REM. CODE §§ 12.001–.007. The plaintiffs similarly maintain that

if the Act applies to fraudulent liens, then the Texas Constitution’s provisions on

homestead liens would become a “dead letter.” They urge that “illegal and invalid

deeds of trust are not protected free speech.”

      1.     Chapter 12

      With respect to Chapter 12, the trial court’s ruling misapprehends the purpose

of the Citizens Participation Act and how the Act operates to achieve its purpose.

Like the filing of a fraudulent lien, defamation may result in civil liability.

Nevertheless, allegedly defamatory statements may qualify as communications on a

matter of public concern and thus come within the Act’s ambit. See Lippincott, 462
S.W.3d at 509–10. The Act does not abrogate these defamation claims, however; it

merely imposes a procedural hurdle—a threshold showing of merit. See id. at 510

(defendants had shown that Act applied to defamation suit, thereby requiring

plaintiff to prove a prima facie case). Whether communications subject to the Act

ultimately prove to be protected free speech therefore is beside the point; the Act

does not “only apply to constitutionally guaranteed activities.” Youngkin, 546
S.W.3d at 681. It purposely casts a wider net to safeguard the rights of speech,

petition, and association. See id.

      That which is true of defamation claims is equally true of the plaintiffs’ claims

under Chapter 12. In general, statutory claims are just as subject to the Citizens


                                          25
Participation Act as common-law claims. See D. Magazine Partners v. Rosenthal,

529 S.W.3d 429, 432, 441–42 (Tex. 2017) (holding that magazine was entitled to

award of fees under Act based on dismissal of claims plaintiff made under Deceptive

Trade Practices Act and Identity Theft Enforcement and Protection Act). The Act

does expressly exclude several statutory causes of action from its scope, but Chapter

12 claims are not excluded. See TEX. CIV. PRAC. & REM. CODE § 27.010(c), (d); see

also Serafine v. Blunt, 466 S.W.3d 352, 388 (Tex. App.—Austin 2015, no pet.)

(Pemberton, J., concurring) (Act’s exclusion of specific statutory claims reflects

legislative intent that Act otherwise apply “to statutory claims to the same extent as

other kinds”). Irreconcilable statutory conflicts can render one statute inapplicable

in deference to another. See In re Xerox Corp., 555 S.W.3d 518, 536–39 (Tex. 2018)

(proportionate liability statute did not apply to suits under Texas Medicaid Fraud

Prevention Act because the two statutory schemes conflicted with each other).

However, the trial court did not identify any particular conflict between the

provisions of Chapter 12 and the Citizens Participation Act and we cannot see one.

See State ex rel. Best v. Harper, 562 S.W.3d 1, 9–10 (Tex. 2018) (rejecting claim

that Act and statute authorizing suit to remove county official from elected office

could not both apply to suit because litigant didn’t identify and court couldn’t discern

actual conflict between Act and removal statute). Accordingly, we hold that the Act

applies to the plaintiffs’ Chapter 12 claims.


                                          26
      2.     Texas Constitution

      The plaintiffs’ complaint under the Texas Constitution is a different matter.

Article XVI, section 50 of the Texas Constitution strictly limits the types of loans

that may be secured by a homestead lien. Wood v. HSBC Bank USA, 505 S.W.3d
542, 545 (Tex. 2016). Homestead liens that transgress these strict constitutional

limits are invalid. See TEX. CONST. art. XVI, § 50(c); Wood, 505 S.W.3d at 545,

548–50. Under our constitution, bail bond loans made on the undisputed terms that

apply to the credit Schmidt and Greenbrier extended to the plaintiffs are not among

the debts that may be secured by a homestead lien. See TEX. CONST. art. XVI, §

50(a)(6).

      When, as here, an invalid homestead lien clouds title, the homeowner is

entitled to bring an equitable action to remove the cloud and quiet title. See Wood,
505 S.W.3d at 550; Ditta v. Conte, 298 S.W.3d 187, 192 (Tex. 2009). The

homeowner likewise is entitled to seek declaratory relief as to the invalidity of the

lien. Kyle v. Strasburger, 522 S.W.3d 461, 465 (Tex. 2017) (per curiam). In some

instances, the lienholder may cure defects that render a homestead lien invalid. See

Wood, 505 S.W.3d at 548–51 (discussing home-equity loans and liens). But because

these bail bond loans categorically cannot be secured by homestead liens under our

constitution, cure is not possible. See TEX. CONST. art. XVI, § 50(a); Doody v.

Ameriquest Mortg. Co., 49 S.W.3d 342, 344–45 (Tex. 2001) (homestead lien “valid


                                         27
only if the loan is one recognized in section 50(a)”). Categorically invalid homestead

liens “can never have any effect.” Laster v. First Huntsville Props. Co., 826 S.W.2d
125, 130 (Tex. 1991); Paull & Partners Invs. v. Berry, 558 S.W.3d 802, 809 (Tex.

App.—Houston [14th Dist.] 2018, no pet.) (quoting Laster, 826 S.W.2d at 130).

      “Section 50(c) starts with the premise that a lien securing a noncompliant loan

is never valid.” Wood, 505 S.W.3d at 549. Thus, even if cure was possible, Schmidt

and Greenbrier would bear the burden of proof to show that they had done so because

liens that are invalid when made remain invalid until cured. Id. Application of the

Citizens Participation Act to the plaintiffs’ quiet-title and declaratory-judgment

claims would reverse this burden by requiring the plaintiffs to produce prima facie

evidence supporting these claims first, rather than requiring the lienholders to show

that the liens are valid or that they had cured the alleged invalidity. The Act,

however, cannot trump the Texas Constitution in this manner. See Neeley v. W.

Orange-Cove Consol. Indep. Sch. Dist., 176 S.W.3d 746, 782 (Tex. 2005)

(constitutional provisions prohibit conflicting laws); Salomon v. Lesay, 369 S.W.3d
540, 556–57 (Tex. App.—Houston [1st Dist.] 2012, no pet.) (if application of statute

would abridge constitutional rights, statute must yield). As the Supreme Court has

explained, constitutional mandates like Article XVI, section 50 supersede contrary

common-law rules. Wood, 505 S.W.3d at 549. These mandates also supersede

statutes like the Citizens Participation Act. In Wood, the Court held that “no statute


                                         28
of limitations applies to cut off a homeowner’s right to quiet title to real property

encumbered by an invalid lien” because “the constitutional protections” embodied

in article XVI, section 50 “do not contemplate such a limitation.” Id. at 550. Article

XVI, section 50 likewise does not contemplate the limitations that the Act would

impose on the plaintiffs’ claims to quiet title and for declaratory relief.

       Because the homestead liens are invalid, dismissal of the plaintiffs’ quiet-title

and declaratory-relief claims under the Citizens Participation Act would impair the

rights guaranteed in article XVI, section 50 of the Texas Constitution. These claims

therefore are not subject to dismissal under the Act.

       Chief Justice Radack’s dissent contends that article XVI, section 50 of the

Texas Constitution does not place the plaintiffs’ quiet-title and declaratory claims

outside the scope of the Act and its requirement that the plaintiffs make a prima facie

case. The Constitution and the Act can be reconciled, she posits, because when a

plaintiff asserts the invalidity of a lien under article XVI, section 50, the plaintiff

still bears the burden of proof to first establish that the real property is the plaintiff’s

homestead. I think this position is mistaken for two independent reasons.

       First, it understates the significance of the Supreme Court’s decision in Wood.

The Court indicated in Wood that the starting point in any analysis under section

50(c) is that liens securing noncompliant loans are not valid. See 505 S.W.3d at 549.




                                            29
      Second, even if one assumes that the plaintiffs bear the burden of first proving

homestead status, the Citizens Participation Act impermissibly impedes their ability

to do so. Under the Act, a motion to dismiss must be filed no later than 60 days after

service of the petition. TEX. CIV. PRAC. & REM. CODE § 27.003(b). The filing of the

motion suspends ordinarily all discovery. Id. §§ 27.003(c), 27.006(b). In addition,

when required to make a prima facie case, the nonmovant must do so with respect

to every essential element of the challenged claims. Id. § 27.005(c). Absent the Act,

none of this is true. A plaintiff ordinarily is entitled to adequate time for discovery

before the defendant may require the plaintiff to support his claims with evidence.

See TEX. R. CIV. P. 91a.6 (no evidence may be considered by court in ruling on

motion to dismiss); TEX. R. CIV. P. 166a(i) (no-evidence summary judgment may

only be sought after adequate time for discovery). The plaintiff may seek discovery

as to any relevant, non-privileged matter via a wide array of discovery devices during

this period. See TEX. R. CIV. P. 192.1, 192.3(a). After the expiration of adequate time

for discovery, the movant must identify specific elements of the plaintiff’s claim for

which it asserts there is no supporting evidence. TEX. R. CIV. P. 166a(i). These

ordinary procedural rules provide a plaintiff with a reasonable opportunity to assert

the invalidity of any lien under article XVI, section 50, and establish homestead

status, assuming that the plaintiff is required to do so. The Act, in contrast, deprives

a plaintiff of a meaningful opportunity to vindicate this constitutional guarantee.


                                          30
      Chief Justice Radack further notes that not only did the plaintiffs fail to make

a prima facie showing as to homestead status, Schmidt and Greenbrier secured a

written disavowal of homestead status from the plaintiffs. While true, this does not

affect the constitutional invalidity of the liens. Even when loan documents contain

an express disavowal of homestead status, the resulting liens are invalid if the loan’s

terms do not pass muster under article XVI, section 50. See Tex. Land & Loan Co.

v. Blalock, 13 S.W. 12, 13 (Tex. 1890) (constitutionally noncompliant lien invalid

notwithstanding express disavowal of homestead status in paperwork); see also

Wood, 505 S.W.3d at 545 (citing Blalock for proposition that constitutionally

noncompliant homestead liens historically have been held absolutely void).

                                   CONCLUSION

      Because our analysis as to Schmidt and Greenbrier’s exercise of their right to

free speech is dispositive of this appeal, we do not reach their alternative arguments

about their right to petition. See TEX. R. APP. P. 47.1.

      We reverse the trial court’s order denying Schmidt and Greenbrier’s motion

to dismiss, except as to the plaintiffs’ constitutional quiet-title and declaratory-relief

claims; with respect to these claims, we affirm the trial court’s order denying

dismissal. We remand this cause for further proceedings consistent with our opinion.




                                           31
                                              Gordon Goodman
                                              Justice

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Chief Justice Radack, dissenting in part from the judgment.

Justice Countiss, dissenting in part and concurring in judgment only in part.




                                         32